On August 20,2003, the defendant was sentenced to the following: DC-03-0018: Assault with a Weapon, a felony: Forty (40) years in the Montana State Prison; and DC-97-0964: Violations of the conditions of a suspended sentence for the offense of Felony Assault: Imprisonment in the Montana State Prison, for the balance of the term to run consecutively with the sentence received in criminal cause number DC-03-0018.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jack Sands. The state was represented by Dennis Paxinos.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that based upon the lack of objection of the county attorney, the sentence is modified to provide that the defendant be screened for placement at the Treasure State Correctional Training Center. In all other respects, the sentences imposed in both cause numbers are affirmed.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.